Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment to the Specification, filed 07/18/2022 has been entered.
Applicant's arguments filed 07/18/2022, regarding the 35 U.S.C. 112 (b) rejections have been fully considered but they are not fully persuasive. Instances of indefiniteness and clarity resulting from the claim amendments and present in the newly submitted claims are detailed in the following paragraphs.
Applicant’s arguments, filed 07/18/2022, with respect to the rejection of claims 1-7 under 35 U.S.C. 103 as obvious over Meesschaert ‘809 in view of Lin have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Claim 1, 4, 6-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy patent 2,947,688 in view of Wallace patent 3,454,490, Kruidhof patent 5,993,503 and Meesschaert et al Patent Publication WO 2011/130809 (Meesschaert), as necessitated by claim amendments.
It is argued that Meeschaert relied upon electrodialysis thus requiring application of an electrical potential over electrodes on either side of a cation and anion exchange membranes, thus not meeting the limitation of claims 1 and 15 of not requiring such electrical current supply. It is submitted that such newly added limitation is met by the newly applied Murphy primary reference, disclosing a system not requiring any external energy such as any electric current supply for operation or to produce the at least one target product (column 1, lines 25-38).

Claims 1-6 and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the body of the claim is incomplete, since it lacks any recitation of structure for producing the at least one target product of the claim preamble, it being unclear whether the recited recovery stream of the recovery department concerns the producing of the target product. As the Specification at for instance, paragraphs [0062-0063] describes product precipitation and recovery in the recovery compartment, it is suggested that claim 1 be amended accordingly. 
In claim 11, it is unclear whether the recited “at least one target product” corresponds to the particular at least one target product introduced in independent claim 1.
In claim 12, it is unclear whether the recited “wastewater”, “waste activated sludge” and/or “agricultural waste” correspond to, are comprised, in the “manure source” recited in claim 1, or are additionally present to component of “manure source” 
Claims 13 and 14 are grammatically incomplete and unclear, since they do not recite where the recited molar ratio is present; in addition recitations of the Cl- and Na+ ions lack antecedent basis, since independent claim 1 only recites such cation and anion being optionally present in the recovery stream and lacks recitation of these being present elsewhere  in the waste container.
In claim 15, the body of the claim is incomplete, since it lacks any recitation of structure for producing the at least one target product of the claim preamble, it being unclear whether the recited recovery solution of the recovery department concerns the producing of the target product. As the Specification at for instance, paragraphs [0062-0063], describes product precipitation and recovery in the recovery compartment, it is suggested that claim 1 be amended accordingly. 
Additionally, in claim 15, “cation exchange membrane…anion exchange membrane can be in contiguity with a solution containing waste” is vague and indefinite (is such solution present or not present adjacent the membrane surfaces?).
In claim 16, it is unclear what is meant by “at least one capable outlet” (capable of introducing or discharging what material?, where in the container is such outlet(s) present?) .
In claim 20, it is unclear as to where in the system, or to what material, that introduction of a chemical addition is precluded.
In claim 21, it is unclear whether the recited “at least one target product” corresponds to the particular at least one target product introduced in independent claim 15.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 6-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy patent 2,947,688 in view of Kruidhof patent 5,993,503 and Meesschaert et al Patent Publication WO 2011/130809 (Meesschaert).
For claims 1 and 15, Murphy discloses a system for processing any of aqueous solutions or waste waters, to produce at least one product water stream 24 containing recovered ions (column 1, lines 15-27, figures 1, 3 and 4 and column 4, lines 33-42) and the system comprising: 
a waste container 2, 13 or 20 and a recovery compartment forming a chamber P or P’ or 5/8/18 located therein, such recovery compartment chamber positioned between 1st and 2nd chambers S or S’ or 4 and 6, or 7 and 9, or 17 and 19, of the container (figures 1 and 4); 
a cation perm-selective or exchange membrane (C-2, C-4 or C-6) and an anion perm-selective or exchange membrane (A-1, A-3 or A-5), or 1st surfaces thereof,  being respectively positioned between the respective chambers and the recovery compartment, and defining portions of the container comprising the compartment chambers (see column 2, lines 45-62 and column 5, lines 12-20); 
the recovery compartment (P’, figure 4) comprising an inlet and an outlet for moving a recovery stream or solution therethrough; and , such stream or solution comprising at least one cation of Na+ and at least one anion of Cl- (figures 1, 5 and 6 and column 3, lines 35-65); 
the system not requiring any external energy such as any electric current supply for operation or to produce the at least one target product (column 1, lines 25-38).
The claims all differ by requiring the system to be operable for processing a manure source to produce at least one target product selected from among struvite, potassium struvite, hydroxyapatite and any combination thereof. 
Meesschaert discloses a system for precipitating struvite, the system comprising an electrodialysis unit (see figure 38 and page 22, lines 15-18), for treating water and wastewater effluent, including food industry effluent (see for instance, page 14, lines 10-18) and comprising: 
a waste compartment (space bounded by the housing shown in figure 8, and see “at least two units”- figure 14 and page 25, lines 5-14 and page 28, paragraph 5) and recovery compartments positioned within the waste compartment (see figures 5, 6 and 8 and page 15, line 15 through page 18, line 19 regarding various arrangements and configuration of compartments, and page 30, claim 19 regarding surrounding of an inner tube chamber with a CM membrane tube) concerning chambers bounded by cation exchange and anion exchange membranes (CM and AM) for receiving product and “waste” diluate for water reuse (see also compartments 1-6 described at page 28-29 regarding compartments and membranes),  
wherein the recovery compartment comprises at least one cation exchange membrane (CM) and at least one anion exchange membrane (AM), (see figures 5, 6, and page 15, line 15 through page 18, line 19); 
wherein the at least one cation exchange membrane and the at least one anion exchange membrane are positioned on opposite or adjacent sides of a recovery compartment (again see figures 5, 6 and 8); and see 
(page 12, lines 30-38 and page 13, lines 1-5 regarding removal of phosphates or struvites to obtain struvite product). 
Also, Kruidhof teaches treatment of an aqueous, solid-liquid mixture containing, effluent of manure, to obtain a product stream or recovery solution containing struvite (column 2, lines 12-43), by process steps including usage of ion exchange membranes and precipitation separation steps (column 3, lines 8-21).
It would have been obvious to one of ordinary skill in the art of purifying or separation of water or wastewater effluent with the Murphy system of cation and anion- perm-selective or exchange membranes to apply the system to purification of aqueous waste solutions obtained from manure, as cumulatively taught by Kruidhof and Meesschaert, since separation systems employing cation and anion perm-selective or exchange membranes, have proven operative and effective for extracting valuable products and byproducts from industrial waste generally, Utilization of the Murphy system to treat manure waste to generate products including struvite, would also have advantageously reduced the need to dispose or more extensively treat such aqueous waste material.   
Murphy further discloses or suggests: 
wherein the recovery stream or solution inherently has a pH which is approximately neutral or about 7, since it contains both Na+ and Cl- ions for claims 4 and 18 (figure 1 and Tables I and II concerning run A-1 at column 5);  
the 1st and 2nd chambers of the waste container each comprising an inlet and outlet for moving a 1st and 2nd waste stream or component thereof therethrough, respectively for claim 6 (figure 4); 
the system not requiring a pressure gradient to produce the at least one target product for claim 8 (see column 1, lines 18-38 regarding absence of mechanical, chemical or electrical energies and regarding an osmotic free energy difference, instead of an applied pressure gradient); 
the system not requiring chemical addition to produce the at least one target product for claims 9 and 20 (see column 1, lines 18-38 regarding absence of mechanical, chemical or electrical energies); 
the recovery compartment being an insert comprising the cation perm-selective or exchange and anion perm-selective or exchange membrane for claim 10 (evident from figure 1 and 4 illustrating the inner compartments being spaced from outer container walls 1 and 2); 
the recovery stream or solution further comprising at least one target product which is precipitated therein for claims 11 and 21 (column 4, lines 33-42 regarding precipitating silver and chlorine ions); 
the waste container further comprising wastewater for claim 12 (column 1, line 24); 
the molar ratio’s of chlorine and sodium in the recovery stream to remainder of the waste container being as high as about 10 (column 5, Table II) for claims 13 and 14; 
the recovery container further comprising at least one additional outlet capable of handling an outlet stream for claim 16 (see discard outlet and outlet stream 28 in figure 4); 
wherein the waste compartment comprises a first and a second waste compartment, wherein the first and second waste compartments comprise an inlet and outlet for moving a first and second waste stream therethrough, respectively, (figure 4 regarding discard streams 14/15 and also 28 concerning brine streams) for claim 6 ; and 
Claims 2, 3, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy patent 2,947,688 in view of Kruidhof patent 5,993,503 and Meesschaert et al Patent Publication WO 2011/130809 (Meesschaert), as applied to claims 1, 4, 6-16 and 19-21 above, and further in view of Aminabhavi et al PGPUBS Document US 2004/0198849.
Claims 2, 3, 17 and 18 further differ, respectively, by requiring wherein the cationic exchange membrane comprises a polymer containing anionic groups including sulfonic and/or carboxylic groups and, wherein the anion exchange membrane comprises a polymer containing quaternary or tertiary amine groups, respectively. 
However, Aminabhavi teaches an electrodialysis process and system for purifying wastewater, including cation and anion exchange membranes, in which the cation exchange membranes have sulfonic and/or carboxylic groups and, wherein the anion exchange membrane comprises a polymer containing quaternary or tertiary amine groups, respectively [0053 and 0069], for purposes of removing a wide range of contaminants from the wastewater including fluoride, chloride, nitrate, phosphate, bromide and sulfate salts [0052-0053 and 0056-0057].
Thus, it would have been additionally obvious to the skilled artisan to have modified the Murphy system by selecting the modified or functionalized cation and anion exchange taught by Aminabhavi, in order to more effectively separate the chloride ions from the aqueous stream being fed to the system.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy patent 2,947,688 in view of Kruidhof patent 5,993,503 and Meesschaert et al Patent Publication WO 2011/130809 (Meesschaert), as applied to claims 1, 4, 6-16 and 19-21 above, and further in view of Schmidt et al PGPUBS Document US 2006/0144787 (Schmidt). 
Claim 5 further differs by requiring the system further comprising mechanical pretreatment means selected from the group consisting of a screw press, a centrifuge, a vibrating screen, a mesh screen, a belt filter, a hydrocyclone, and combinations thereof.
 Schmidt teaches treatment of waste water such as industrial waste water including electrodialysis (ED-60) preceded by pretreatment means 20 selected variously from a mesh screen-containing ultrafiltration or microfiltration membrane filter (Abstract, [0006, 0023-0025, and particularly 0046 concerning filtration media comprising layers of screen]. 
It would have been further obvious to one of ordinary skill in the art of wastewater treatment to have supplemented the Murphy system by providing such pretreatment means, as taught by Schmidt, in order to produce a more highly purified water product while extending the operational life of the anion and cation exchange membranes. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
04/14/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778